Case 2:20-cv-03966-CMR Document 17-2 Filed 02/09/21 Page 1 of 7




                EXHIBIT B
Case 2:20-cv-03966-CMR Document 17-2 Filed 02/09/21 Page 2 of 7
Case 2:20-cv-03966-CMR Document 17-2 Filed 02/09/21 Page 3 of 7
Case 2:20-cv-03966-CMR Document 17-2 Filed 02/09/21 Page 4 of 7
                                                              EXHIBIT 1
                      Case 2:20-cv-03966-CMR Document 17-2 Filed 02/09/21 Page 5 of 7                                          1 of 1
                                                                             EXHIBIT 2


                                                                                      Tiffany Kiely <tiffany@mmmb.com>



      Shelton v. Direct Energy, LP, et al., Case No. 2:20-cv-3966
      1 message

      Tiffany Kiely <tiffany@mmmb.com>                                             Wed, Dec 23, 2020 at 11:04 AM
      To: david@kaaenergy.com
      Cc: Brian Murphy <murphy@mmmb.com>, Jonathan Misny <misny@mmmb.com>, Anthony Paronich
      <anthony@paronichlaw.com>, Matthew McCue <mmccue@massattorneys.net>, "Edward A. Broderick" <ted@broderick-
      law.com>

        Mr. Atiqui:

        Pursuant to the attached Order entered on December 22, 2020, attached please find the Summons and Complaint
        being served upon Defendant KAA Energy, Inc. in the above-named matter.


        Tiffany C. Kiely, Paralegal
        Murray Murphy Moul + Basil LLP
        1114 Dublin Road
        Columbus, OH 43215
        Direct: 614.610.9656
        tiffany@mmmb.com

         2 attachments
             017. Order (Granting Motion for Alternative Service) 12.22.20.pdf
             49K
             Summons and Complaint for Service KAA Energy.pdf
             2867K




https://mail.google.com/mail/u/0?ik=bd83fb5597&view=pt&searc...     Murray Murphy Moul + Basil LLP Mail - Shelton v. Direct Energy...
Case 2:20-cv-03966-CMR Document 17-2 Filed 02/09/21 Page 6 of 7
                                                      EXHIBIT 3
Case 2:20-cv-03966-CMR Document 17-2 Filed 02/09/21 Page 7 of 7
